Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

The pending claims 1-30 are presented for examination.

Response to Amendment
The Amendment filed on April 15, 2021 has been received and entered. Claims 1, 6, 16, and 23 have been amended. Claims 1-30 are pending for examination. 
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.

The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.




Lines 1-2 recites “In one or more implementations” are phrases that can be implied and not clear. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, recites the limitation “the events” in line 7. There is insufficient antecedent basis for this limitation in the claim.
Similar problem exists in claims 23 and 24.
Appropriate clarification and correction is required.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claim 1 is provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of Patent 10,223,423.  
Although the conflicting claims are not identical, they are not patentably distinct from each other because the inventions are obvious variants. Claims 1-3 of the instant application Patent 10,223,423 as shown in comparison table below.

Instant Application
Patent 10,223,423
1. A computer-implemented method, comprising:
receiving, from a user interface, an assignment of a triggering condition of an alert to a search query that specifies criteria involving at least a field, the assignment being for continual evaluation of the triggering condition against search results of the search query during execution of the search query that determines the search results as a subset of the events that meet the criteria and is on events in a data store, each event including a portion of raw machine data associated with a timestamp, wherein the field is defined by an extraction rule for extracting a subportion of text from the portion of raw machine data in an event to produce a value for the field for the event; and
based at least in part on the assignment and the evaluation, causing display of an indication of the alert on a user device associated with the alert.
1. A computer-implemented method, comprising:
executing a search query on events in a data store, each event comprising a portion of raw data in textual form, wherein a field specified in the search query is mapped to an extraction rule that defines the field, the extraction
rule identifying a location within the portion of raw data in an event containing a value for the field for the event;
detecting a triggering condition of an alert by one or more computing devices, the triggering condition found by determining search results of the search query satisfy the triggering condition; and
responsive to the detecting of the triggering condition of the alert, forming a communication corresponding to the alert by one or more computing devices, the communication including one or more tokens based on one or more values of the field defined by the extraction rule.
2. The computer-implemented method of claim 1, wherein the execution of the search query on the events in the data store comprises mapping the field to the extraction rule to produce values for the field for the events, and determining the search results based on the values for the field for the events.

3. The computer-implemented method of claim 1, further comprising receiving the indication of the alert in a communication corresponding to the alert,
the communication including one or more tokens based on one or more values of the 



Although the conflicting claims are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use the same limitations.
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to omit the additional elements “the table has been partitioned into a plurality of column chunks by independently partitioning each column of the table into two or more column chunks based on a predetermined partitioning policy, the predetermined partitioning policy comprising information related to the number of column chunks into which the each column of the table should be partitioned;” of claims 1 of Patent 10,223,423 to arrive at the claims 1-3 of the instant application because the person would have realized that the remaining element would perform the same functions as before. “Omission of element and its function in combination is obvious expedient if the remaining elements perform same functions as before.” See In re Karlson (CCPA) 136 USPQ 184, decide Jan 16, 1963, Appl. No. 6857, U. S. Court of Customs and Patent Appeals.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 6, 11, 16, 17, 21, 23, 24 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. (U.S. Pat. Pub. 2002/0156785) in view of Moore (U.S. Pat. Pub. 2013/0291060).

Referring to claim 1, Kumar et al. teaches a computer-implemented method, comprising: 
receiving, from a user interface (As shown in FIG. 20, see Kumar et al., Para. 109), an assignment of a triggering condition of an alert (selecting the monitor item according to item name (e.g., event name), a condition, business attributes, and notification/exception preferences may be specified and associated with the specified monitor item, see Kumar et al., Para. 109) to a search query (data may be retrieved from sources (e.g., databases), see Kumar et al., Para. 179) that specifies criteria involving at least a field (satisfaction of the condition for all values of the one or more attributes associated with the condition, see Kumar et al., Para. 122), the assignment being for continual (the database adapter is configured and initialized for retrieving data from one or more databases. In addition, the database adapter may be configured to obtain data repeatedly in accordance with a specified scheduling frequency, see Kumar et al., Para. 84) evaluation of the triggering condition against search results of the search query during execution of the search query that determines the search results (retrieval preferences may indicate one or more sources of data to be retrieved, the frequency with which data is to be retrieved, and the type of data to be retrieved, see Kumar et al., Para. 76) as a subset of the event that meet the criteria (This may be useful to select those attribute values to provide in a notification message where the display limits the amount of information that may be simultaneously displayed, see Kumar et al., Para. 88. The attribute values are then evaluated using the specified condition at block 2626. When the condition is satisfied, an exception object is constructed at block 2624, see Kumar et al., Para. 129) and is on events in a data store (the conditions may be retrieved from a storage medium that is common to one or more agents, see Kumar et al., Para. 106), wherein the field is defined by an extraction rule for extracting a subportion of text from the portion of data in an event to produce a value for the field for the event (Rule 25 indicates whether access to one or more attribute values provided in an exception is to be provided… such values may be used for filtering during data retrieval and/or monitoring of events, see Kumar et al., Para. 169); and 
based at least in part on the assignment and the evaluation, causing display of an indication of the alert on a user device associated with the alert (provide in a notification Kumar et al., Para. 88).
However, Kumar et al. does not explicitly teaches
each event including a portion of raw machine data associated with a timestamp,
extracting a subportion of text from the portion of raw machine data.
Moore teaches 
each event including a portion of raw machine data associated with a timestamp (The syndicated information may be time stamped, see Moore, Para. 1026),
extracting a subportion of text from the portion of raw machine data (RSS content often includes text, other data may also be syndicated, typically in binary form, such as images, audio, and so forth, see Moore, Para. 98. The external OPML file may, in tum, reference other external OPML files that may be similarly processed to construct, within the database, an entire OPML tree. The OMPL database may also, or instead, store OPML files as simple text or in any number of formats optimized for searching (such as a number of well-known techniques used by large scale search engines Google, Alta Vista, and the like), or for OPML processing, or for any other purpose(s), see Moore, Para. 119. The information provided by the medical information sources E202, which may be, for example, any of the medical devices described above, may be formatted in a syndication format, such as RSS or OPML … if the syndicated information is provided in an OPML format, the parser may extract information relating to the medical condition, diagnosis, testing, prognosis, symptoms, test results, images and the like to be sent to the pooled medical information E238, see Moore, Para. 1033. Information from Moore, Para. 1034).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Kumar et al., to have each event including a portion of raw machine data associated with a timestamp, extracting a subportion of text from the portion of raw machine data, as taught by Moore, to improve performance of data feed network (Moore, Para. 100).
	As to claim 2, Kumar et al. teaches  mapping the field to the extraction rule to produce values for the field for the events, and determining the search results based on the values for the field for the events (the monitor object includes a condition 2806 that is to be satisfied with respect to one or more events and/or event attributes 2808, and may also indicate specific attribute values associated with the event attributes for which data is to be monitored, see Kumar et al., Para. 135, each filter object may indicate one or more event attributes for which values are to be viewed, see Kumar et al., Para. 149. Rule 25 indicates whether access to one or more attribute values provided in an exception is to be provided… such values may be used for filtering during data retrieval and/or monitoring of events, see Kumar et al., Para. 169).	As to claim 6, Kumar et al. teaches the evaluation of the triggering condition and the execution of the search query are each performed continually in real time based on receiving (the database adapter is configured and initialized for retrieving data from one or more databases. In addition, the database adapter may be configured to obtain data repeatedly in Kumar et al., Para. 84), from the user interface (graphical user interface that may be used to enter a trigger condition will be described in further detail below with reference to FIGS. 20-25, see Kumar et al., Para. 106), a selection of an option to search (selecting the monitor item according to item name (e.g., event name), a condition, business attributes, and notification/exception preferences may be specified and associated with the specified monitor item, see Kumar et al., Para. 109) for and detect alerts in real time (The adapter 102 operates in real-time or on a schedule to obtain data as well as modify the data received and/or obtained by the adapter 102, see Kumar et al., Para. 66).
	As to claim 11, Kumar et al. teaches the triggering condition comprises a custom condition that is to be met during the execution of the search query in order to trigger the alert, the custom condition being specified by a logical expression (the condition may include one or more operators (e.g.,<,>,=)., see Kumar et al., Para. 129).

Referring to claim 16, Kumar et al. teaches a computer-implemented system comprising: one or more processors (processor, see Kumar et al., Claim 36), and one or more computer memory (memory, see Kumar et al., Claim 36) to store instructions, the instructions when executed by the one or more processors to perform operations, which recites the corresponding limitations as set forth in claim 1 above; therefore it is rejected under the same subject matter.


		
Claim 21 is rejected under the same rationale as stated in the claim 6 rejection.
	Referring to claim 23, Kumar et al. teaches one or more computer-readable storage media (memory, see Kumar et al., Claim 36) comprising instructions stored thereon that, responsive to execution by one or more computing devices, causes the one or more computing devices to perform operations, which recites the corresponding limitations as set forth in claim 1 above; therefore it is rejected under the same subject matter.

Claim 24 is rejected under the same rationale as stated in the claim 2 rejection.

Claim 28 is rejected under the same rationale as stated in the claim 6 rejection.

Claims 35, 7-10, 14, 15, 18-20, 22, 25-27, 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. (U.S. Pat. Pub. 2002/0156785) in view of Moore (U.S. Pat. Pub. 2013/0291060) as applied to claims 1, 2, 6, 11, 16, 17, 21, 23, 24 and 28 above, and in further view of Aton et al. (U.S. Pat. Pub. 2005/0138111) from IDS.

As to claim 3, Kumar et al. teaches receiving the indication of the alert in a communication corresponding to the alert (the notification timing preference may indicate that a notification message is to be sent after a specified delay or, alternatively, may indicate that a Kumar et al., Para. 118), wherein the causing of the display is based on the receiving of the communication (provide in a notification message where the display limits the amount of information that may be simultaneously displayed, see Kumar et al., Para. 88).
However, Kumar et al. as modified does not explicitly teach the communication including one or more tokens based on one or more values of the field defined by the extraction rule.
Aton et al. teaches the communication including one or more tokens based on one or more values of the field defined by the extraction rule (a string including the threshold associated with the underlying generated event, the current value(s) of the parameter(s) compared by the threshold, see Aton et al., Para. 88).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Kumar et al. as modified, to have the communication including one or more tokens based on one or more values of the field defined by the extraction rule, as taught by Aton et al., to improving the quality of service and stability from failure (Aton et al., Para. 9).
	As to claim 4, Kumar et al. as modified does not explicitly teach the indication includes the value for a given event of the search results based on the value satisfying at least partially the triggering condition involving the field.
Aton et al. teaches the indication includes the value for a given event of the search results based on the value satisfying at least partially the triggering condition involving the field (a string including the threshold associated with the underlying generated event, the current value(s) of the parameter(s) compared by the threshold, see Aton et al., Para. 88).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Kumar et al. as modified, to have the indication includes the value for a given event of the search results based on the value satisfying at least partially the triggering condition involving the field, as taught by Aton et al., to improving the quality of service and stability from failure (Aton et al., Para. 9).
	As to claim 5, Kumar et al. as modified does not explicitly teach the indication includes a token that is based on the value for a given event of the search results satisfying at least partially the triggering condition involving the field.
However, Aton et al. teaches the indication includes a token that is based on the value for a given event of the search results satisfying at least partially the triggering condition involving the field (a string including the threshold associated with the underlying generated event, the current value(s) of the parameter(s) compared by the threshold, see Aton et al., Para. 88).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Kumar et al. as modified, to have the indication includes a token that is based on the value for a given event of the search results satisfying at Aton et al., to improving the quality of service and stability from failure (Aton et al., Para. 9).
	As to claim 7, Kumar et al. as modified does not explicitly teach the evaluation against the search results of the search query is performed during the execution of the search query within in a time range based on receiving, from the user interface, user input that specifies the time range in which to detect alerts.
However, Aton et al. teaches the evaluation against the search results of the search query is performed during the execution of the search query within in a time range based on receiving, from the user interface, user input that specifies the time range in which to detect alerts (The controller configuration parameters also, preferably, include information defining: …, the time interval to be used by the event router API 302 to determine when to switch, or redirect, its data file output from one event log data file 328 to another event log data file 328, see Aton et al., Para. 79, the real-time event monitor 326 may enter a hibernation state upon completion of operation according to method 750 and then awaken after the passage of pre-determined period of time (sometimes referred to herein as a "monitoring interval") to again consider the counting thresholds 608 to determine whether alerts must be generated and communicated to the data center system 116, see Aton et al., Para. 106, the pre-determined time interval between each retrieval is adjustable and/or configurable via one or more configuration parameter(s) which may be written to and stored in a collector parameters shared memory 806 by the administrator system 114 via communication link 120…have its execution suspended by the processing server's operating system, during the pre-determined Aton et al., Para. 107, the period of time specified by the user via the input starting and ending dates, see Aton et al., Para. 132).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Kumar et al. as modified, to have the evaluation against the search results of the search query is performed during the execution of the search query within in a time range based on receiving, from the user interface, user input that specifies the time range in which to detect alerts, as taught by Aton et al., to improving the quality of service and stability from failure (Aton et al., Para. 9).
	As to claim 8, Kumar et al. as modified does not explicitly teach the triggering condition specifies an amount of the search results that are to be found during the execution of the search query in order to trigger the alert.
However, Aton et al. teaches the triggering condition specifies an amount of the search results that are to be found during the execution of the search query in order to trigger the alert (By counting or calculating the number of occurrences of generated events during a particular time period, see Aton et al., Para. 92).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Kumar et al. as modified, to have the triggering condition specifies an amount of the search results that are to be found during the execution of the search query in order to trigger the alert, as taught by Aton et al., to improving the quality of service and stability from failure (Aton et al., Para. 9).
	As to claim 9, Kumar et al. as modified does not explicitly teach the triggering condition specifies an amount of sources that are to be found from of the search results during the execution of the search query in order to trigger the alert.
However, Aton et al. teaches the triggering condition specifies an amount of sources that are to be found from of the search results during the execution of the search query in order to trigger the alert a source identifier which identifies the source of the underlying generated event, see Aton et al., Para. 88. Each countable event counter has an associated data structure comprising: a current segment value which stores the number of occurrences of a generated event which meet the logical conditions of an associated counting rule, see Aton et al., Para. 95, the value of particular data element associated with the Specific generated event matches an associated counting rule…a generated event having an Event ID equal to 1234, see Aton et al., Para. 96).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Kumar et al. as modified, to have the triggering condition specifies an amount of sources that are to be found from of the search results during the execution of the search query in order to trigger the alert, as taught by Aton et al., to improving the quality of service and stability from failure (Aton et al., Para. 9).
	As to claim 10, Kumar et al. as modified does not explicitly teach the triggering condition specifies an amount of hosts that are to be found from the search results during the execution of the search query in order to trigger the alert.
Aton et al. teaches the triggering condition specifies an amount of hosts that are to be found from the search results during the execution of the search query in order to trigger the alert (the name of the production server, see Aton et al., Para. 88. Each countable event counter has an associated data structure comprising: a current segment value which stores the number of occurrences of a generated event which meet the logical conditions of an associated counting rule, see Aton et al., Para. 95, the value of particular data element associated with the Specific generated event matches an associated counting rule…a generated event having an Event ID equal to 1234, see Aton et al., Para. 96).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Kumar et al. as modified, to have the triggering condition specifies an amount of hosts that are to be found from the search results during the execution of the search query in order to trigger the alert, as taught by Aton et al., to improving the quality of service and stability from failure (Aton et al., Para. 9).
	As to claim 14, Kumar et al. as modified does not explicitly teach receiving, from the user interface, a selection of a throttle option to throttle formation and transmission of communications that correspond to the alert when a number of the communications would exceed a threshold.
However, Aton et al. teaches receiving, from the user interface, a selection of a throttle option to throttle formation and transmission of communications that correspond to the alert when a number of the communications would exceed a threshold (a count; a length of time over which to consider the number of occurrences of a generated event to which the threshold Aton et al., Para. 99, a user through use of a user interface which enables the user to select, from a drop down list, the available days of information which the report is to display, see Aton et al., Para. 120, a user interface 1502 having a text box for user input of the name of a production server 104 on which the generated event(s) occurred, a date selector for user selection of a date corresponding to the date on which an event log data file 328 is desired, see Aton et al., Para. 133).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Kumar et al. as modified, to have receiving, from the user interface, a selection of a throttle option to throttle formation and transmission of communications that correspond to the alert when a number of the communications would exceed a threshold, as taught by Aton et al., to improving the quality of service and stability from failure (Aton et al., Para. 9).
	As to claim 15, Kumar et al. as modified does not explicitly teach the causing the display of the indication of the alert on the user device associated with the alert comprises providing the indication as a view of data results from the execution of the search query for the display on the user device.
Aton et al. teaches the causing the display of the indication of the alert on the user device associated with the alert comprises providing the indication as a view of data results from the execution of the search query for the display on the user device (notify a data center troubleshooter of the alerts and display information related to the alerts and the event(s) corresponding, see Aton et al., Para. 37, an alert type indicator which identifies the alert as an error; a source identifier which identifies the source of the underlying generated event; the name of the production server 104 on which the underlying generated event occurred; and, a string including the threshold associated with the underlying generated event, the current value(s) of the parameter(s) compared by the threshold, the Event ID(s) associated with the underlying generated event(s), and the level of the underlying generated event(s), see Aton et al., Para. 88).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Kumar et al. as modified, to have the causing the display of the indication of the alert on the user device associated with the alert comprises providing the indication as a view of data results from the execution of the search query for the display on the user device, as taught by Aton et al., to improving the quality of service and stability from failure (Aton et al., Para. 9).

Claim 18 is rejected under the same rationale as stated in the claim 3 rejection.

Claim 19 is rejected under the same rationale as stated in the claim 4 rejection.
	


Claim 22 is rejected under the same rationale as stated in the claim 7 rejection.

Claim 25 is rejected under the same rationale as stated in the claim 3 rejection.

Claim 26 is rejected under the same rationale as stated in the claim 4 rejection.

Claim 27 is rejected under the same rationale as stated in the claim 5 rejection.
	
Claim 29 is rejected under the same rationale as stated in the claim 7 rejection.
	
Claim 30 is rejected under the same rationale as stated in the claim 8 rejection.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. (U.S. Pat. Pub. 2002/0156785) in view of Moore (U.S. Pat. Pub. 2013/0291060) as applied to claims 1, 2, 6, 11, 16, 17, 21, 23, 24 and 28 above, and in further view of Cohen et al. (U.S. Pat. Pub. 2014/0188398).
	As to claim 12, Kumar et al. as modified does not explicitly teach the indication of the alert comprises a dynamic message body that includes at least some static text and at least one token that is based on the search results.
Cohen et al. teaches the indication of the alert comprises a dynamic message body that includes at least some static text and at least one token that is based on the search results ("Mike's blood glucose went below 70 mg/di at 2: 10 P.S.T." or "Mike's blood glucose went below 70 mg/di 25 minutes ago.", see Cohen et al., Para. 264).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Kumar et al. as modified, to have the indication of the alert comprises a dynamic message body that includes at least some static text and at least one token that is based on the search results, as taught by Cohen et al., to use to determine when to trigger an event may be adjusted to reduce the frequency of some alerts and/or notifications as a remote monitor 114 receiving too many messages may decide to ignore the messages (Cohen et al., Para. 180).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. (U.S. Pat. Pub. 2002/0156785) in view of Moore (U.S. Pat. Pub. 2013/0291060) as applied to claims 1, 2, 6, 11, 16, 17, 21, 23, 24 and 28 above, and in further view of Li et al. (U.S. Pat. No. 5,911,138).
	As to claim 13, Kumar et al. as modified does not explicitly teach the indication of the alert comprises a search string that specifies the search query that triggered the alert.
However, Li et al. teaches the indication of the alert comprises a search string that specifies the search query that triggered the alert (The query window displays the text of the most recently input query statement which is searched in a database stored in a computer system, see Li et al., Col. 2, lines 11-13).
Kumar et al. as modified, to have the indication of the alert comprises a search string that specifies the search query that triggered the alert, as taught by Li et al., to provides a more effective way for iterative problem solving (Li et al., Col. 4, lines 51-52).

Response to Argument
	Applicant’s remarks filed on 4/15/2021 have been considered but they are moot in view of the new ground(s) of rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAU SHYA MENG/             Primary Examiner, Art Unit 2168